Order entered June 3, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00138-CV

                           IN THE INTEREST OF T.J.S., A CHILD

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-15124

                                            ORDER
       Before the Court is appellant’s June 2, 2015 motion for an extension of time to file the

clerk’s record and reporter’s record. Appellant asks for an extension “until the Supreme Court

rules on Appellant’s indigence in the Writ of Mandamus.”           On May 29, 2015, the Texas

Supreme Court denied appellant’s petition for writ of mandamus. Accordingly, we GRANT

appellant’s motion to the extent that the clerk’s record and reporter’s record shall be filed by

JULY 3, 2015.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Felicia Pitre, Dallas County District Clerk, Francheska Duffey, Official Court

Reporter for the 330th Judicial District Court, appellant, and counsel for appellee.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE